Citation Nr: 0943111	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chronic chest pain.

2.  Entitlement to service connection for a heart disability.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1976 to May 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision issued by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been received to reopen claims for service 
connection for chronic chest pain and for a heart condition.  
In May 2004, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in September 
2004, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2004.

In August 2007, the Board reopened the claims and remanded 
the case for further development.  After completing 
additional development, the AMC continued the denials of the 
claims (as reflected in August and September 2008 
supplemental statements of the case), and returned these 
matters to the Board for further appellate consideration.

The Board notes that evidence on file reveals that the 
Veteran has changed his address to P.O. Box 5144, Portsmouth, 
VA 23703-1144.

The claims for service connection for chronic chest pain and 
for a heart condition are again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

As an initial matter, the Board notes that it is VA's duty to 
assist the Veteran with his claim by obtaining relevant 
records from VA medical centers (VAMCs).  The Veteran noted 
in October 2008 on a VA response form that records of a 
stress test and EKG, performed on July 24, 2008 at the 
Hampton, Virginia VA hospital remained outstanding.  No 
records of this test appear in the record.  On remand, the RO 
should obtain any additional records of VAMC treatment 
received by the Veteran and pertinent to his claim.

In August 2007, the Board remanded the Veteran's claims of 
entitlement to service connection.  The Board instructed the 
RO to arrange for the Veteran to undergo a VA cardiovascular 
examination by a physician at an appropriate VA medical 
facility.  The instructions regarding the examination 
specifically direct that the Veteran's claims file must be 
reviewed and the report of the examination must include 
discussion of his documented medical history.

The Veteran was afforded an examination in June 2008.  The 
examining family nurse practitioner expressly noted that she 
did not review the Veteran's private medical records; the 
discussion of documented medical history is limited to 
service treatment records.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's August 2007 remand.  Id.  

The Board notes that, at this time, the Veteran's claims are 
characterized as regarding a cardiac condition (heart 
disability) and a musculoskeletal injury (chronic chest 
pain).  As musculoskeletal injuries are rated under 
disability codes distinct from those pertaining to heart 
conditions, see 38 C.F.R. §§ 4.73, 4.104 (2009), an 
examination additional to cardiac evaluation (based on the 
record), may be necessary for a complete assessment. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any additional 
VA, non-VA, or other medical treatment 
for a heart condition and chest pain - 
specifically to include the record of a 
July 2008 stress test from the Hampton, 
Virginia VA hospital.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2.  The RO/AMC must then provide the 
Veteran's claims file to a health care 
provider of suitable background and 
experience to determine the existence of 
any current disability of the heart and 
whether any such disability is related 
to, or an incident of, his service.  The 
following considerations will govern the 
examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the reviewer and the 
report must reflect review of 
pertinent material, to include all 
medical records and the Veteran's 
reports of symptoms, in the claims 
folder. 

b.	After reviewing the claims file, 
the reviewer must provide findings 
with respect to any diagnosed cardiac 
disability.  The reviewer should 
offer an opinion, consistent with 
sound medical principles, as to 
whether it is at least as likely as 
not (a 50 percent or more 
probability) that such disability (a) 
had its onset in service (addressing 
the Veteran's complaints of chest 
pain and findings of both a murmur 
and sinus bradycardia therein); or 
(b) was manifested to a compensable 
degree within one year after service 
discharge.  

c.	The reviewer must opine as to 
whether any other disability, 
underlying the Veteran's complaints 
of chronic chest pain, exists and 
whether an examination is necessary 
to evaluate any such condition.  If 
the reviewer determines an 
examination is necessary, the RO/AMC 
must then schedule the Veteran for a 
VA examination at an appropriate VA 
facility.  If another examination is 
considered warranted, the examiner 
must provide a nexus opinion under 
the guidelines provided above for the 
cardiac evaluation.

d.	In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
reviewer is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

e.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  The report prepared must 
be typed.

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claims of 
entitlement to service connection for  
chronic chest pain and for a heart 
condition.  If either of the benefits 
sought on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

	


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


